2016 IL 118562



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 118562)

      ZLATA PETROVIC, Appellant, v. THE DEPARTMENT OF EMPLOYMENT
                        SECURITY et al., Appellees.


       Opinion filed February 4, 2016.—Modified upon denial of rehearing May 23,
                                        2016.



        JUSTICE BURKE delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Karmeier, and
     Theis concurred in the judgment and opinion.



                                          OPINION

¶1       The plaintiff, Zlata Petrovic, applied for unemployment insurance benefits with
     the Department of Employment Security (Department) following the termination
     of her employment with American Airlines (American). American filed a protest
     alleging that plaintiff was ineligible for benefits because she was “discharged for
     misconduct connected with [her] work,” pursuant to section 602(A) of the
     Unemployment Insurance Act (Act) (820 ILCS 405/602(A) (West 2012)).
     Following a hearing, a referee for the Department denied plaintiff’s application.
     The referee’s determination was affirmed by the Board of Review (Board). Plaintiff
     filed a complaint for administrative review in the circuit court. The circuit court of
     Cook County reversed the Board’s decision, finding that the actions which led to
     plaintiff’s discharge did not constitute “misconduct” under the strict statutory
     definition in section 602(A). Thus, according to the circuit court, plaintiff was
     entitled to unemployment benefits. On appeal, the appellate court reversed the
     circuit court. 2014 IL App (1st) 131813.

¶2       In this court, plaintiff contends that the Board’s decision finding her ineligible
     for benefits is clearly erroneous. We agree. For the reasons that follow, we reverse
     the judgment of the appellate court and affirm the judgment of the circuit court.



¶3                                    BACKGROUND

¶4       Plaintiff was employed by American from June 6, 1988, to January 24, 2012.
     On January 1, 2012, plaintiff was working as a tower planner at O’Hare
     International Airport. Plaintiff received a call from a friend at another airline. The
     friend asked plaintiff whether she could do something for a passenger who was
     scheduled to fly on American. Plaintiff requested that the catering department
     deliver a bottle of champagne to the passenger. She then asked a flight attendant
     whether it would be possible to upgrade the passenger. The passenger in question
     was upgraded from business class to first class.

¶5       On January 24, 2012, plaintiff was advised that her employment was terminated
     because she upgraded the passenger and requested the champagne without proper
     authorization. The termination letter in the record states that plaintiff’s actions
     violated two express policies governing American employees. These policies,
     referred to as rule Nos. 16 and 34, are set forth in the letter as follows:

           “Rule #16: ‘Misrepresentation of facts or falsification of records is
        prohibited.’

            Rule #34: ‘Dishonesty of any kind in relations [sic] to the Company, such as
        theft or pilferage of Company property, the property of other employees or
        property of others entrusted to the Company, or misrepresentation in obtaining
        employee benefits or privileges will be grounds for dismissal and where the
        facts warrant, prosecution to the fullest extent of the law. Employees charged
        with a criminal offense on or off duty may be immediately withheld from
        service. Any action constituting a criminal offense, whether committed on or
        off duty, will be grounds for dismissal.’ ”
                                            -2-
¶6       Plaintiff subsequently applied to the Department for unemployment benefits.
     American filed a protest alleging that plaintiff was discharged because she “left her
     work area without her manager’s approval to secure an undocumented upgrade for
     a friend of a friend.” According to American, plaintiff’s conduct violated a
     “reasonable and known policy.” The protest does not refer to rule Nos. 16 and 34.
     Instead, it alleges that “[o]nly authorized employees may issue an upgrade[,] and
     employees are expected to remain in their work area during the course of their shift
     unless given permission by their manager to leave. The claimant was made aware
     of this policy through PC [personal computer] based training.”

¶7       A claims adjudicator denied benefits to plaintiff on the ground that she was
     discharged for misconduct connected with her work. Plaintiff appealed, and a
     Department referee conducted a telephone hearing. Plaintiff’s supervisor, Robert
     Cumley, testified that he had no personal knowledge of the incident leading to
     plaintiff’s termination. He stated generally that “[p]olicies and procedures were not
     followed” and that “questions were asked of the wrong people” about moving the
     passenger. When the referee asked Cumley to describe plaintiff’s involvement in
     upgrading the passenger, he replied, “making the request and most likely moving
     the passenger, uh, circumventing the policy and procedures of having management,
     uh, approval to do so.” Cumley testified that the upgrade caused a loss of revenue to
     American in the amount of $7,100. He also testified that moving a passenger to a
     different seat could affect the balance and weight numbers for the aircraft.

¶8       Plaintiff testified that a friend from another airline asked whether she could do
     something for a passenger on an American flight. She told him that she “could
     probably help with a bottle of champagne or maybe ask for an upgrade.” Plaintiff
     asked the catering department to send a bottle of champagne to the plane for the
     passenger. The catering employees “didn’t say no, we don’t do this anymore.”
     Plaintiff testified that, in her previous job working with customers in American’s
     international department, she and acquaintances from other airlines would do
     favors for each other, such as helping passengers with connections. Referring to the
     champagne, she testified that “we used to do these things in the past.” After
     requesting the champagne, plaintiff boarded the aircraft and asked the flight
     attendant if it would be possible to upgrade the passenger. The flight attendant said,
     “[o]h, no problem.” Plaintiff informed the gate agent that the upgrade “might
     happen” and left the area without learning whether the passenger was upgraded.
     Plaintiff testified that none of the employees with whom she spoke informed her
     that her requests could not be granted. She stated that she was not aware of any rule
                                               -3-
       or policy requiring a manager to approve requests for special treatment for a
       passenger.

¶9         Following the telephone hearing, the referee affirmed the denial of
       unemployment benefits due to misconduct under section 602(A) of the Act. The
       referee made no finding that plaintiff violated an express rule or policy of the
       employer. Rather, the referee concluded that “there are some acts of misconduct
       that are so serious and so commonly accepted as wrong that employers need not
       have rules covering them,” and “[i]n this case, the claimant’s action in giving away
       the employer’s champagne and a free upgrade to first class was unacceptable by
       any standard.” Finally, the referee found that plaintiff’s conduct harmed American
       because it resulted in a financial loss to the company.

¶ 10       Plaintiff appealed the referee’s decision to the Board, which affirmed the
       determination of ineligibility for unemployment benefits. The Board incorporated
       the entirety of the referee’s decision as part of its decision and made no additional
       findings of fact or conclusions of law. On administrative review, the circuit court
       reversed the Board’s decision and found that plaintiff was eligible for benefits. The
       court held that American failed to provide proof that plaintiff violated an express
       rule or policy. In the absence of an express rule, plaintiff could not have known that
       her requests for special treatment for a passenger were forbidden. Thus, the court
       concluded, plaintiff’s actions did not amount to “misconduct” under the
       disqualifying provision in section 602(A).

¶ 11       The Department, the Board, and the Director of Employment Security
       (collectively, the State defendants) appealed. The appellate court reversed the
       circuit court’s judgment and reinstated the Board’s order denying benefits. 2014 IL
       App (1st) 131813. The appellate court held that plaintiff “sought an upgrade for a
       friend of a friend without management authorization or payment” and “caused a
       $7,100 upgrade to first class to be issued without management approval.” Id. ¶¶ 30,
       33. According to the court, plaintiff’s actions violated an American policy that only
       authorized employees may issue upgrades. Id. ¶ 30. The court thus upheld the
       Board’s finding that plaintiff was terminated for misconduct. Id. ¶ 33.

¶ 12       This court allowed plaintiff’s petition for leave to appeal. Ill. S. Ct. R. 315(a)
       (eff. Jan. 1, 2015).




                                               -4-
¶ 13                                       ANALYSIS

¶ 14                              I. State Defendants’ Standing

¶ 15       At the outset, plaintiff argues that the State defendants had no standing to
       appeal the circuit court’s judgment reversing the Board’s denial of benefits. The
       State defendants were the only appellants because American did not participate in
       the appeal. Relying on Speck v. Zoning Board of Appeals, 89 Ill. 2d 482 (1982),
       plaintiff argues that the State defendants function solely in an adjudicatory or
       quasi-judicial capacity, which limits their capacity to appeal adverse decisions.

¶ 16       In Speck, this court held that an administrative body whose statutory charge is
       to “function in an adjudicatory or quasijudicial capacity” lacks standing to appeal a
       circuit court’s reversal of its own decision on administrative review. Id. at 485. We
       held that the ordinance empowering a municipal zoning board to decide
       applications and appeals did not specifically authorize it to “assume the role of
       advocate for the purpose of prosecuting an appeal.” Id. The zoning board thus was
       prohibited from appealing the circuit court’s decision. Id.

¶ 17       However, the rule in Speck does not foreclose every appeal by an administrative
       agency seeking review of an adverse court judgment. In Braun v. Retirement Board
       of the Firemen’s Annuity & Benefit Fund, 108 Ill. 2d 119, 128 (1985), this court
       clarified that an administrative agency with additional managerial functions
       beyond those of a tribunal is not subject to the “normal rule that an administrative
       agency has no standing to appeal a decision reversing its own decision.” Because
       the retirement board in Braun had “extensive managerial responsibilities” to
       maintain and manage disbursements from a pension fund, we held the retirement
       board had standing to appeal the circuit court’s judgment. Id.

¶ 18       Plaintiff argues that the Department functions in an adjudicatory or
       quasi-judicial capacity, similar to the zoning board in Speck. Plaintiff points out
       that the Act delineates the Department’s adjudicatory responsibilities and that the
       Director is statutorily empowered to decide applications for benefits, designate
       claims adjudicators, and obtain an adequate number of impartial referees to hear
       and decide disputed claims. 820 ILCS 405/701, 802 (West 2012). Plaintiff further
       notes that the Board has the power to affirm, modify, or set aside any decision of a
       referee (820 ILCS 405/803 (West 2012)) and has the discretion to take additional
       evidence, remand the case to the referee or claims adjudicator, or make a final
       determination on appeal. Id.
                                               -5-
¶ 19       These are not the Department’s only functions, however. In addition to its
       adjudicatory duties, the Department is specifically entrusted with administering the
       Act, preserving the fund, and handling its assets in accordance with the Act. See
       820 ILCS 405/1700, 2100(A) (West 2012). Thus, the State defendants have
       independent interests in maintaining a uniform body of law involving the Act and
       protecting the fund. See Braun, 108 Ill. 2d at 128; see also Farris v. Department of
       Employment Security, 2014 IL App (4th) 130391, ¶ 31 (holding that the
       Department had standing to appeal the circuit court’s decision reversing its denial
       of unemployment insurance benefits because it had a duty to protect the fund from
       diminution in the form of disbursements to ineligible claimants). By contrast, the
       zoning board in Speck had no purpose under its governing ordinance other than to
       decide the cases before it. We therefore reject plaintiff’s contention that the State
       defendants lack standing to appeal the circuit court’s decision on administrative
       review.



¶ 20          II. Plaintiff’s Eligibility for Unemployment Insurance Benefits

¶ 21        Our review of the Board’s decision to deny unemployment insurance benefits
       based on an employee’s discharge for misconduct involves a mixed question of law
       and fact. See Abbott Industries, Inc. v. Department of Employment Security, 2011
       IL App (2d) 100610, ¶¶ 15-16; Hurst v. Department of Employment Security, 393
       Ill. App. 3d 323, 327 (2009); Oleszczuk v. Department of Employment Security, 336
       Ill. App. 3d 46, 50 (2002). A mixed question of law and fact requires a court to
       determine the legal effect of a given set of facts. City of Belvidere v. Illinois State
       Labor Relations Board, 181 Ill. 2d 191, 205 (1998). Mixed questions are reviewed
       under the “clearly erroneous” standard, which is less deferential to the
       administrative agency than the manifest weight of the evidence standard. AFM
       Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380,
       392 (2001). An agency’s decision is clearly erroneous if, based on the entire record,
       the reviewing court is “ ‘left with the definite and firm conviction that a mistake has
       been committed.’ ” Id. at 393 (quoting United States v. United States Gypsum Co.,
       333 U.S. 364, 395 (1948)).

¶ 22       We review the final decision of the Board, rather than the decision of the referee
       or the circuit court. Sudzus v. Department of Employment Security, 393 Ill. App. 3d
       814, 819 (2009); Czajka v. Department of Employment Security, 387 Ill. App. 3d

                                                -6-
       168, 172 (2008). In the case before us, the Board incorporated the referee’s
       decision in its entirety as part of its decision and made no additional independent
       findings. Therefore, it is appropriate to review the findings of fact and conclusions
       of law made by the referee in determining whether the Board’s decision is clearly
       erroneous. See Oleszczuk, 336 Ill. App. 3d at 50. Applying the clearly erroneous
       standard of review, this court must determine whether the evidence in the record
       supports the Board’s determination that plaintiff was discharged for misconduct
       within the meaning of section 602(A) of the Act (820 ILCS 405/602(A) (West
       2012)). Under the Administrative Review Law, which governs judicial review of
       the Board’s decision, our review extends to all questions of law and fact presented
       by the entire record. 820 ILCS 405/1100 (West 2012); 735 ILCS 5/3-110 (West
       2012). Thus, we will overturn the Board’s denial of unemployment benefits only if
       we are left with the “definite and firm conviction,” based on the entire record, that
       the Board’s decision was a mistake. (Internal quotation marks omitted.) AFM
       Messenger Service, 198 Ill. 2d at 393.

¶ 23       The main purpose of the Act is to relieve the economic insecurity caused by
       involuntary unemployment. 820 ILCS 405/100 (West 2012); AFM Messenger
       Service, 198 Ill. 2d at 396. The Act recognizes that involuntary unemployment not
       only burdens unemployed individuals and their families but also threatens the
       health, safety, morals, and welfare of all Illinois citizens. 820 ILCS 405/100 (West
       2012). In light of this purpose, the Act must be liberally construed in favor of
       awarding benefits to unemployed workers. AFM Messenger Service, 198 Ill. 2d at
       398; Universal Security Corp. v. Department of Employment Security, 2015 IL App
       (1st) 133886, ¶ 9; Lojek v. Department of Employment Security, 2013 IL App (1st)
       120679, ¶ 34.

¶ 24       Because the Act is aimed at alleviating the burdens of “involuntary”
       employment, certain unemployed individuals are specifically disqualified from
       obtaining benefits. 820 ILCS 405/600 to 614 (West 2012). For example,
       individuals who leave work voluntarily without good cause attributable to the
       employing unit (820 ILCS 405/601 (West 2012)), individuals who are discharged
       for misconduct connected with their work (820 ILCS 405/602 (West 2012)), and
       individuals who fail to apply for suitable work or who refuse suitable work when
       offered (820 ILCS 405/603 (West 2012)), are ineligible for unemployment
       benefits. These disqualification provisions are intended to “act like gate-keepers
       against persons who lack a sincere desire to work and who seek to create situations
       where they can rely on government financial support.” Lisa Lawler Graditor, Back
                                               -7-
       to Basics: A Call to Re-evaluate the Unemployment Insurance Disqualification for
       Misconduct, 37 J. Marshall L. Rev. 27, 37 (2003). In other words, the purpose of a
       disqualification provision is to exclude employees who voluntarily become
       unemployed or stay unemployed because they prefer to collect benefits instead of
       working. Id. at 36-38.

¶ 25      Section 602(A) of the Act provides that an individual is ineligible for
       unemployment benefits if she has been discharged for “misconduct” in connection
       with her work. 820 ILCS 405/602(A) (West 2012). The Act defines misconduct as:

          “the deliberate and willful violation of a reasonable rule or policy of the
          employing unit, governing the individual’s behavior in performance of his
          work, provided such violation has harmed the employing unit or other
          employees or has been repeated by the individual despite a warning or other
          explicit instruction from the employing unit.” Id.

¶ 26       An employee’s actions thus constitute misconduct under the Act only if the
       evidence in the record satisfies three requirements: (1) a deliberate and willful
       violation (2) of a reasonable rule or policy of the employer governing the
       individual’s behavior in the performance of her work, that (3) either (a) harmed the
       employer or a fellow employee or (b) was repeated despite a warning or explicit
       instruction from the employer. Unless all three requirements are established by
       competent evidence in the record, the Board’s decision to deny unemployment
       benefits on this basis should be reversed as clearly erroneous. See Woods v. Illinois
       Department of Employment Security, 2012 IL App (1st) 101639, ¶ 19.

¶ 27       It is important to emphasize that the disqualification for misconduct is intended
       to exclude individuals who intentionally commit conduct which they know is likely
       to result in their termination. See Graditor, supra, at 41 (underlying a
       disqualification for misconduct “is the implicit assumption that workers who
       deliberately violate a known employer rule or who commit acts in the moderate to
       extreme range of the spectrum do so knowing that unemployment will likely
       result”); Adams v. Ward, 206 Ill. App. 3d 719, 726-27 (1990). It is not intended to
       exclude all employees who have been fired from their jobs. If the General
       Assembly intended to disqualify all fired employees from receiving unemployment
       benefits, there would be no need to define “misconduct” in the Act. While an
       employer has the right to fire an at-will employee for any reason or no reason at all
       (Turner v. Memorial Medical Center, 233 Ill. 2d 494, 500 (2009)), “the Act

                                               -8-
       requires a different legal standard to be applied to the separate question of whether
       a terminated employee is eligible to receive unemployment benefits.” Abbott
       Industries, Inc. v. Department of Employment Security, 2011 IL App (2d) 100610,
       ¶ 25. In order to show that an employee should be disqualified for misconduct, “an
       employer must satisfy a higher burden than merely proving that an employee
       should have been rightly discharged.” Zuaznabar v. Board of Review of the
       Department of Employment Security, 257 Ill. App. 3d 354, 359 (1993); Hoffmann v.
       Lyon Metal Products, Inc., 217 Ill. App. 3d 490, 497-98 (1991); Adams, 206 Ill.
       App. 3d at 726.

¶ 28       Defendants request that this court resolve a split of authority in the appellate
       court regarding which party has the burden of proving an employee’s
       disqualification due to misconduct. But, in fact, there is no “split of authority” on
       this issue. The appellate court has consistently held that the burden of establishing
       an employee’s disqualification rests upon the employer who alleges that the
       employee was discharged for misconduct. See Eastham v. Housing Authority of
       Jefferson County, 2014 IL App (5th) 130209, ¶ 12; Abbott Industries, Inc., 2011 IL
       App (2d) 100610, ¶ 25; Messer & Stilp, Ltd. v. Department of Employment
       Security, 392 Ill. App. 3d 849, 862 (2009); Czajka v. Department of Employment
       Security, 387 Ill. App. 3d 168, 176 (2008); Manning v. Department of Employment
       Security, 365 Ill. App. 3d 553, 557 (2006); Wrobel v. Department of Employment
       Security, 344 Ill. App. 3d 533, 537-38 (2003); Zuaznabar, 257 Ill. App. 3d at 359;
       Hoffmann, 217 Ill. App. 3d at 497-98; Adams, 206 Ill. App. 3d at 726. 1 Contrary to
       defendants’ argument, no Illinois appellate court decision holds that it is the
       employee’s burden to prove that she was not discharged for misconduct. While it is

           1
             The appellate court’s imposition of the burden on the employer is in accord with the vast
       majority of states to have decided the issue. See, e.g., Ex parte Rogers, 68 So. 3d 773, 779, 781 (Ala.
       2010) (and cases cited therein) (the employer, not the claimant, has the burden of proving that
       claimant is disqualified from receiving unemployment compensation benefits on the basis of
       misconduct); Bean v. Montana Board of Labor Appeals, 965 P.2d 256, 261 (Mont. 1998);
       Hohenstein v. Nevada Employment Security Division, 346 P.3d 365, 369 (Nev. 2015); Caterpillar,
       Inc. v. Unemployment Compensation Board of Review, 703 A.2d 452, 456 (Pa. 1997); Parker v. St.
       Maries Plywood, 614 P.2d 955, 958 (Idaho 1980) (and cases cited therein); see generally 76 Am.
       Jur. 2d Unemployment Compensation § 71 (2005)(“An employer who alleges that a benefits
       claimant is ineligible for unemployment compensation by reason of misconduct has the burden of
       proof on this issue by a preponderance of the evidence.”); 81A C.J.S. Social Security and Public
       Welfare § 502 (2016).




                                                       -9-
       true that a claimant bears the burden of establishing her initial eligibility for
       unemployment insurance benefits (see 820 ILCS 405/500 (West 2012); Wise v.
       Department of Employment Security, 2015 IL App (5th) 130306, ¶ 18), this does
       not mean that an employee must prove the absence of a disqualifying event. An
       employer alleging misconduct due to a willful and deliberate violation of an
       employment rule has proof of its own rules, if they exist, as well as proof that the
       employee was notified of the rule. Placing the burden on the employer, rather than
       the employee, thus imposes the burden of proof on the entity who has access to the
       relevant evidence. See Ex parte Rogers, 68 So. 3d 773, 779-80 (Ala. 2010); Hooper
       v. Talbot, 343 Ill. 590, 593 (1931) (it is reasonable and just to impose the burden of
       proof on the individual who is in possession of such proof, rather than requiring the
       other party to prove a negative). Accordingly, we see no reason to change the
       well-established rule that an employer who asserts an employee’s disqualification
       for benefits based on misconduct has the burden of proving such misconduct.



¶ 29          A. Deliberate and Willful Violation of a Reasonable Rule or Policy

¶ 30        Section 602(A) expressly limits misconduct to a deliberate and willful violation
       of a reasonable rule or policy of the employer. 820 ILCS 405/602(A) (West 2012).
       “Willful conduct is a conscious act made in violation of company rules, when the
       employee knows it is against the rules.” Wrobel v. Department of Employment
       Security, 344 Ill. App. 3d 533, 538 (2003) (citing Lachenmyer v. Didrickson, 263
       Ill. App. 3d 382, 389 (1994) (“[w]ilful behavior stems from employee awareness of
       a company rule that is disregarded by the employee”)). The “deliberate and willful”
       language “reflects the General Assembly’s intent that only those who intentionally
       act contrary to their employers’ rules should be disqualified on the basis of
       misconduct, while those who have been discharged because of their inadvertent or
       negligent acts, or their incapacity or inability to perform their assigned tasks,
       should receive benefits.” Abbott Industries, Inc., 2011 IL App (2d) 100610, ¶ 19.

¶ 31       In light of the purpose of the misconduct disqualification, the requirement that a
       rule violation be “deliberate and willful” necessarily requires evidence that the
       employee was aware that her conduct was prohibited. While a rule or policy need
       not be written or formalized (Caterpillar, Inc. v. Department of Employment
       Security, 313 Ill. App. 3d 645, 654 (2000)), it must have been clearly expressed to
       the employee in order to place the employee on notice that she could be fired for

                                               - 10 -
       violating it. See Hoffmann v. Lyon Metal Products, Inc., 217 Ill. App. 3d 490,
       498-99 (1991); Farmers State Bank of McNabb v. Department of Employment
       Security, 216 Ill. App. 3d 633, 637-38 (1991); Adams, 206 Ill. App. 3d at 726.

¶ 32       In the instant case, we can find no evidence in the record of a reasonable rule or
       policy prohibiting an American employee from requesting champagne or an
       upgrade for a passenger. “[A] rule is not reasonable unless it provides guidelines
       that are or should be known by the employee.” Garner v. Department of
       Employment Security, 269 Ill. App. 3d 370, 375 (1995). Although plaintiff’s
       termination letter refers to American rule Nos. 16 and 34, which prohibit
       “misrepresentation” and “dishonesty,” these rules were not referenced at the
       hearing or introduced into evidence. The employer’s sole witness at the hearing,
       Cumley, testified only that “[p]olicies and procedures were not followed” without
       identifying any express or written policy regarding requesting upgrades for
       customers. Cumley also testified that plaintiff asked “the wrong people” and failed
       to seek management approval for the upgrade. We find that these vague and
       conclusory statements do not constitute competent evidence of a reasonable rule or
       policy prohibiting plaintiff’s actions.

¶ 33       Even if American did have a policy requiring an employee to obtain approval
       from a manager before seeking an upgrade for a customer, it did not submit
       evidence that plaintiff was aware of such a policy. The State defendants argue to the
       contrary, citing statements in the employer’s written protest that “[o]nly authorized
       employees may issue an upgrade[,] and *** The claimant was made aware of this
       policy through PC based training.” 2 There is no evidence in the record, however,
       that plaintiff actually “issue[d] an upgrade,” in violation of the alleged policy.

¶ 34       Plaintiff testified that she merely made inquiries of other employees and did not
       upgrade the passenger herself. Although Cumley testified that plaintiff “most likely
       mov[ed] the passenger,” he admitted that he had no personal knowledge of the
       events and relied on various statements in the file that plaintiff asked “the wrong
       people” about moving the passenger. Plaintiff cannot be disqualified from
       receiving benefits based on others’ conduct. Section 602(A) requires evidence that
       the claimant violated a rule or policy “governing the individual’s behavior in

           2
             We note that the referee’s decision does not refer to the upgrade policy referenced in the
       employer’s protest, nor does it find that plaintiff violated an express rule or policy of the employer.
       As we have stated, the Board affirmed the referee’s decision without making any independent legal
       or factual findings.
                                                       - 11 -
       performance of his work.” (Emphasis added.) 820 ILCS 405/602(A) (West 2012).
       Possible rule violations by other employees thus have no bearing on whether
       plaintiff’s own actions constituted misconduct under section 602(A). Accordingly,
       because American failed to introduce any evidence that plaintiff was aware her
       conduct was forbidden, it failed to meet its burden to establish a deliberate and
       willful rule violation. See Zuaznabar, 257 Ill. App. 3d at 358-59; Adams, 206 Ill.
       App. 3d at 727-28.

¶ 35        In the absence of an express rule or policy prohibiting plaintiff’s actions, we are
       left to consider the Board’s determination that “there are some acts of misconduct
       that are so serious and so commonly accepted as wrong that employers need not
       have rules covering them.” The Board’s conclusion finds support in numerous
       appellate court decisions holding that, under certain circumstances, an employer
       need not prove the existence of a rule or policy by direct evidence. Instead, these
       cases hold, a court may infer a rule violation “by a commonsense realization that
       certain conduct intentionally and substantially disregards an employer’s interests.”
       Greenlaw v. Department of Employment Security, 299 Ill. App. 3d 446, 448 (1998).
       The commonsense rationale was initially applied in cases of criminal conduct.
       Meeks v. Department of Employment Security, 208 Ill. App. 3d 579, 585 (1990)
       (employer need not prove an express rule against physically assaulting a
       coworker); Ray v. Department of Employment Security Board of Review, 244 Ill.
       App. 3d 233, 236 (1993) (employer need not prove an express rule against
       stealing). The appellate court later expanded the commonsense exception to cases
       in which the employee’s conduct was not criminal or universally regarded as
       grounds for immediate termination. See Lachenmyer v. Didrickson, 263 Ill. App.
       3d 382, 388-89 (1994) (throwing folder toward supervisor); Stovall v. Department
       of Employment Security, 262 Ill. App. 3d 1098, 1102-03 (1994) (leaving meeting
       and calling supervisor a liar); Greenlaw, 299 Ill. App. 3d at 449 (telling supervisor
       to “kiss my grits”); Caterpillar, Inc. v. Department of Employment Security, 313 Ill.
       App. 3d 645, 654 (2000) (sexually harassing a coworker); Czajka v. Department of
       Employment Security, 387 Ill. App. 3d 168, 177 (2008) (actively challenging an
       employer program).

¶ 36       Plaintiff contends that the judicially created commonsense exception cannot be
       reconciled with the plain language in section 602(A), which clearly requires
       evidence of a deliberate violation of a reasonable rule or policy of the employer.
       We agree, with the exception that evidence of a rule need not be shown where the
       employee’s conduct would otherwise be illegal or constitute a prima facie
                                                - 12 -
       intentional tort. As we have explained, the purpose of a disqualification is to
       prevent abuse of the unemployment insurance system by those whose termination
       is essentially by choice. Therefore, an employee should not be disqualified unless
       she engages in conduct she knew was prohibited. Where an employee’s behavior
       would constitute a crime, such as theft or assault, a civil rights violation, such as
       sexual harassment, or a prima facie intentional tort, it is fair to say that the
       employee knows his actions are likely to result in termination. We hold, therefore,
       that in the absence of evidence of an express rule violation, an employee is only
       disqualified for misconduct if her conduct was otherwise illegal or would constitute
       a prima facie intentional tort.

¶ 37       Since the case at bar does not involve any illegal or intentionally tortious
       conduct, evidence of a deliberate rule violation is required. The employer failed to
       offer evidence of a rule or policy prohibiting an employee from requesting
       champagne or an informal upgrade for a passenger. To the contrary, plaintiff
       testified that these types of special favors had been done for airline customers in the
       past. She testified that none of her coworkers informed her that they could not grant
       her requests. In fact, she was told that it would be “no problem.” No evidence in the
       record contradicts plaintiff’s testimony regarding the normal business practices of
       her place of employment. Nor was there any evidence introduced of informal or
       unwritten rules pertaining to requests for customer upgrades. In the absence of a
       rule prohibiting her conduct, plaintiff could not reasonably have predicted that she
       would be fired as a result. As we have held, where an employee’s conduct falls
       short of being criminal, illegal, or intentionally tortious, the employer must present
       evidence of a deliberate rule violation. American failed to do so. Since American
       failed to meet its burden of proving that plaintiff was discharged for misconduct
       under section 602(A), we find that the Board’s decision finding plaintiff ineligible
       for unemployment benefits is clearly erroneous. 3




           3
            We note that section 602(A) has recently been amended. Pub. Act 99-488 (eff. Jan. 3, 2016)
       (amending 820 ILCS 405/602(A) (West 2014)). The amendment lists certain circumstances under
       which an employee is disqualified from receiving benefits, “notwithstanding” the definition of
       misconduct set forth in the statute. Because the instant case does not involve any of the enumerated
       circumstances, the language in the amendment is irrelevant to our analysis.

                                                     - 13 -
¶ 38                         B. Harm to the Employer or Employees

¶ 39       Plaintiff raises an additional argument that American failed to present evidence
       that her conduct either harmed her employer or other employees, or was repeated
       despite a warning, as required by section 602(A). In light of our holding that there is
       no evidence in the record of a deliberate and willful rule violation by plaintiff, we
       find it unnecessary to reach this issue.



¶ 40                                      CONCLUSION

¶ 41       For the foregoing reasons, we reverse the judgment of the appellate court. We
       affirm the order of the circuit court reversing the Board’s decision and finding that
       plaintiff is eligible to receive unemployment benefits.



¶ 42      Appellate court judgment reversed.

¶ 43      Circuit court judgment affirmed.




                                               - 14 -